DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 and 17 are objected to because of the following informalities:  
(1) Regarding claim 1:
Line 8 recites “arrangement being selected on the determined one or more parameter.”, the examiner suggests changing to “arrangement being selected based on the determined one or more parameter.”
(2) Regarding claim 6:
Lines 3-4 recite “one or more parameters for said one or more of said antenna arrangements”; the examiner suggests changing “one or more parameters for said plurality of said antenna arrangements”.
(3) Regarding claim 9:
Line 4 recites “to be used transmit to said access point”, the examiner suggests changing to “to be used to transmit to said access point”.
(4) Regarding claim 17:
Line 7 recites “arrangement being selected on the determined one or more parameter.”, the examiner suggests changing to “arrangement being selected based on the determined one or more parameter.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2020/0145062 A1).
(1) Regarding claim 1:
An apparatus for a communications device (apparatus as shown in figure 6), the apparatus comprising circuitry configured for: 
determining one or more parameters for one or more downlink signals received with a plurality of antenna arrangements of a set of antenna arrangements (UE transmits an indication of one or more subsets of TCI states from a plurality of configured TCI states, wherein each TCI state subset of the one or more subsets of TCI states is associated with a common UE antenna panel (e.g. all downlink reference signals in a given subset of TCI states are received with a same UE antenna panel), para. 0044; step 506 in figure 5, RECEIVING AN INDICATION OF THE FIRST SUBSET OF TRANSMISSION CONFIGURATION INDICATOR STATES FROM THE USER EQUIPMENT, WHERE THE FIRST SUBSET OF TRANSMISSION CONFIGURATION INDICATOR STATES HAVE BEEN DETERMINED BY THE USER EQUIPMENT BASED ON THE RECEIVED AT LEAST ONE REFERENCE SIGNAL ASSOCIATED WITH THE SET OF TRANSMISSION CONFIGURATION INDICATOR STATE CONFIGURATIONS, para. 0073); and 
causing the communications device to transmit to an access point using a subset of said set of antenna arrangements (TCI state subset is associated with a limited number UE antenna panels or array, e.g., one or a limited number of UE antenna panels smaller than the total number of UE antenna panels that can concurrently be active for radiating energy, para. 0053), the subset of said set of antenna arrangements being selected on the determined one or more parameters (In order to allow a UE to turn off some of UE antenna panels, a set of TCI states activated by a network entity should be associated with one or a few UE antenna panels, para. 0042).
(2) Regarding claim 16:
An apparatus for an access point (base station 120 in figure 1) comprising circuitry configured for: 
receiving information about one or more parameters for one or more downlink signals received with a plurality of antenna arrangements of a set of antenna arrangements of a communication device (step 506 in figure 5, RECEIVING AN INDICATION OF THE FIRST SUBSET OF TRANSMISSION CONFIGURATION INDICATOR STATES FROM THE USER EQUIPMENT, WHERE THE FIRST SUBSET OF TRANSMISSION CONFIGURATION INDICATOR STATES HAVE BEEN DETERMINED BY THE USER EQUIPMENT BASED ON THE RECEIVED AT LEAST ONE REFERENCE SIGNAL ASSOCIATED WITH THE SET OF TRANSMISSION CONFIGURATION INDICATOR STATE CONFIGURATIONS, para. 0073); and 
causing information to be transmitted from the access point to said communication device, said information indicating a subset of antenna arrangements which are to be used with said communication device to transmit to said access point (The network may activate/deactivate the configured TCI states for PDSCH of a serving cell by sending the TCI states activation/deactivation for UE-specific PDSCH medium access control-control element (MAC CE) that is identified by a MAC protocol data unit (PDU) subheader with a specific logical channel identification (LCID) and the MAC CE, para. 0026).
(3) Regarding claim 17:
A method comprising: 
determining one or more parameters for one or more downlink signals received with a plurality of antenna arrangements of a set of antenna arrangements of a communication device (UE transmits an indication of one or more subsets of TCI states from a plurality of configured TCI states, wherein each TCI state subset of the one or more subsets of TCI states is associated with a common UE antenna panel (e.g. all downlink reference signals in a given subset of TCI states are received with a same UE antenna panel), para. 0044; step 506 in figure 5, RECEIVING AN INDICATION OF THE FIRST SUBSET OF TRANSMISSION CONFIGURATION INDICATOR STATES FROM THE USER EQUIPMENT, WHERE THE FIRST SUBSET OF TRANSMISSION CONFIGURATION INDICATOR STATES HAVE BEEN DETERMINED BY THE USER EQUIPMENT BASED ON THE RECEIVED AT LEAST ONE REFERENCE SIGNAL ASSOCIATED WITH THE SET OF TRANSMISSION CONFIGURATION INDICATOR STATE CONFIGURATIONS, para. 0073); and 
causing the communication device to transmit to an access point using a subset of said set of antenna arrangements (TCI state subset is associated with a limited number UE antenna panels or array, e.g., one or a limited number of UE antenna panels smaller than the total number of UE antenna panels that can concurrently be active for radiating energy, para. 0053), the subset of said set of antenna arrangements being selected on the determined one or more parameters (In order to allow a UE to turn off some of UE antenna panels, a set of TCI states activated by a network entity should be associated with one or a few UE antenna panels, para. 0042).
(4) Regarding claim 2:
Jung further discloses the circuitry (figure 6) for determining using said determined one or more parameters for the subset of said set of antenna arrangements (DETERMINING A FIRST SUBSET OF TRANSMISSION CONFIGURATION INDICATOR STATES BASED ON THE RECEIVED AT LEAST ONE REFERENCE SIGNAL ASSOCIATED WITH THE SET OF TRANSMISSION CONFIGURATION INDICATOR STATE CONFIGURATIONS, step 406, para. 0062).
(5) Regarding claim 3:
Jung further discloses the circuitry is configured for determining the subset of said set of antenna arrangements taking into account one or more transmit power back off requirements to be applied with said communications device (For Release-16 NR, study on UE power saving methods was initiated, and UE adaptation to traffic in terms of frequency, time, and antenna domains is currently under discussions. In the present application, methods to enable UE antenna adaptation to the traffic and related procedures are disclosed, para. 0022; the UE skips some of CSI reporting such as PMI/CQI/RI/LI reports for those CSI resources, is although a corresponding CSI reporting configuration includes PMI, CQI, RI, and/or LI reporting, para. 0055; the examiner interprets the skipping of CSI reporting as the claimed transmit power back off requirement).
(6) Regarding claim 4:
Jung further discloses wherein said determining uses one or more threshold values (the reference signals configured in each TCI state of the group of TCI states providing the QCL source and QCL type for a target DL transmission are received (e.g., satisfactory, above a threshold (e.g., RSRP)) by the common UE antenna panel, para. 0042).
(7) Regarding claim 6:
Jung further discloses the circuitry is configured to:
causing information about said one or more parameters for said one or more of said antenna arrangements to be transmitted to the access point (An indication of the first subset of transmission configuration indicator states is transmitted 408 to the network entity, para. 0062); and 
receiving information from the access point indicating said subset of antenna arrangements which are to be used to transmit to said access point (network may activate/deactivate the configured TCI states for PDSCH of a serving cell by sending the TCI states activation/deactivation for UE-specific PDSCH medium access control-control element (MAC CE) that is identified by a MAC protocol data unit (PDU) subheader with a specific logical channel identification (LCID) and the MAC CE, para. 0026).
(7) Regarding claim 7:
Jung further discloses wherein said received information comprises information relating to a sounding reference signal set for each of said antenna arrangements (network may activate/deactivate the configured TCI states for PDSCH of a serving cell by sending the TCI states activation/deactivation for UE-specific PDSCH medium access control-control element (MAC CE) that is identified by a MAC protocol data unit (PDU) subheader with a specific logical channel identification (LCID) and the MAC CE consisting of four fields: Serving Cell ID, Bandwidth Part (BWP) ID, Ti, and R. Serving Cell ID and BWP ID are self-explanatory. Ti is a field that takes on values of either 1 or 0 corresponding to activation or deactivation, respectively, of the TCI state with TCI-State Id i (assuming such a TCI state exists). When a TCI state is set to be activated, it is mapped to the code point of the DCI Transmission Configuration Indication field. The maximum number of activated TCI state for a specific UE, in at least some embodiments, is 8. R is a reserved bit of value 0. The configured TCI states for PDSCH are initially deactivated upon configuration and after a handover, para. 0026).
(8) Regarding claim 8:
Jung discloses all subject matter of claim 6, and further discloses said received information comprises information relating to a sounding reference signal set for each of said antenna arrangements (the UE receives spatial relation information of a given SRS resource, that is, association of the given SRS resource with a certain DL RS. Based on the received spatial relation information for configured SRS resources, the UE can determine which SRS resources the UE can skip SRS transmissions, para. 0059).
(9) Regarding claim 9:
Jung further discloses said circuitry is configured for selecting one or more antenna arrangements, from said subset of antenna arrangements indicated in said information received from said access point, to be used transmit to said access point (network may activate/deactivate the configured TCI states for PDSCH of a serving cell by sending the TCI states activation/deactivation for UE-specific PDSCH medium access control-control element (MAC CE) comprises Ti field takes on values of either 1 or 0 corresponding to activation or deactivation, respectively, of the TCI state with TCI-State Id i (assuming such a TCI state exists), para. 0026, For the UE to be able to turn off some of antenna panels, a network entity should activate TCI states only from a limited number of TCI state subsets, where each TCI state subset is associated with one or a reduced number of UE antenna panels. Thus, it is likely that the UE receives a new TCI state activation/deactivation MAC CE to enter into the power saving mode, para. 0054; the UE would select all of the indicated TCI state subset for transmission to base station, such as CSI reporting, para. 0055, thus satisfied the limitation of selecting one or more (all) of the antenna arrangement).
(10) Regarding claim 10:
Jung further discloses circuitry is configured for receiving information from said access point indicating one or more of: a maximum number of results to be reported to said access point; a maximum number of results which can be from a same antenna arrangement; or a criteria with which results to be reported to said access point are selected (UE receives an indication of power saving mode operation, the UE does not take into account configured CSI resources for channel measurements which are associated with (or same as or for which the QCL source is the) DL RS in deactivated TCI states for some CSI estimation. Furthermore, the UE skips some of CSI reporting such as PMI/CQI/RI/LI reports for those CSI resources, is although a corresponding CSI reporting configuration includes PMI, CQI, RI, and/or LI reporting, para. 0055; the examiner interprets the skipping of CSI reporting as the claimed criteria).
(11) Regarding claim 12:
Jung further discloses said circuitry is configured for causing the communication device to send information to said access point indicating a number of antenna arrangements which said communication device has (If the TCI field exists in downlink control information (DCI), the UE may assume that the demodulation reference signal (DM-RS) ports of the physical downlink shared channel (PDSCH) of a serving cell are quasi co-located with the reference signal(s) (RS(s)) in the TCI state with respect to the QCL type parameter(s) given by the indicated TCI state if the time offset between the reception of the downlink (DL) DCI and the corresponding PDSCH is equal to or greater than a threshold Threshold-Sched-Offset, where the threshold is based on reported UE capability. When the UE is configured with a single slot PDSCH, the indicated TCI state should be based on the activated TCI states in the slot with the scheduled PDSCH. The UE can be configured with up to M TCI-State configurations as indicated by the higher layer parameter PDSCH-Config, where M depends on UE's capability, para. 0025). 
(12) Regarding claim 13:
Jung further discloses said circuitry  configured for causing the communication device to send information to said access point indicating that said communications device supports selective use of one or more antenna arrangements of said set of antenna arrangements (the indication of the first subset of transmission configuration indicator states includes an identification of the transmission configuration indicator states where the transmission indicator states identified are associated with a first group of the plurality of antenna panels and the transmission indicator states not identified are alternatively associated with a second group of the plurality of antenna panels; and wherein a further cascaded indication transmitted to the network entity identifies which transmission configuration indicator states are alternatively associated with a particular one of two subgroups within each of the first and second groups of the plurality of antenna panels, para. 0066; In some of the same or other of these instances, a power-saving periodicity reporting configuration parameter is applied for channel state information reporting settings in the second subset of channel state information reporting settings but not in the first subset of channel state information reporting settings, para, 0071).
(13) Regarding claim 14:
Jung further discloses wherein said circuitry is configured for deactivating one or more of said antenna arrangement (UE to turn off some of UE antenna panels, a set of TCI states activated by a network entity should be associated with one or a few UE antenna panels, para. 0042; network may activate/deactivate the configured TCI states for PDSCH of a serving cell by sending the TCI states activation/deactivation for UE-specific PDSCH medium access control-control element (MAC CE), para, 0026).
(14) Regarding claim 15:
Jung further discloses said circuitry is configured for deactivating said one or more antenna arrangements when information associated with the respective antenna arrangement is not being reported to the access point (UE transmits an indication of one or more subsets of TCI states from a plurality of configured TCI states, wherein each TCI state subset of the one or more subsets of TCI states is associated with a common UE antenna panel (e.g. all downlink reference signals in a given subset of TCI states are received with a same UE antenna panel), para. 0044; UE to turn off some of UE antenna panels, a set of TCI states activated by a network entity should be associated with one or a few UE antenna panels. Since the network entity does not have knowledge of the association of a given beam of the network entity with a UE antenna panel at a given time, the UE can transmit an indication that a group or subset of TCI states are associated with a common UE antenna panel. Thus, the reference signals configured in each TCI state of the group of TCI states providing the QCL source and QCL type for a target DL transmission are received (e.g., satisfactory, above a threshold (e.g., RSRP)) by the common UE antenna panel, para. 0042).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0145062 A1) in view of NPL (WO/2012/177801 A1) published on 12/27/2012.
Jung discloses all subject matter of claim 1, but fails to disclose wherein said one or more parameters comprises one or more path loss parameter.
However, NPL teaches using pathloss 316 for modifying antenna selection or antenna pattern selection (para. 0051).
It is desirable for said one or more parameters comprises one or more path loss parameter because it reflects the signal to noise ratio of the channel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL in the apparatus of Jung for the benefit of improving signal to selected antenna with higher signal to noise ratio.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0145062 A1) in view of Bengtsson et al. (US 9,425,879 B2).
Jung discloses all subject matter of claim 4, but fails to disclose the circuitry is configured for receiving one or more of said one or more threshold values from the access point.
However, Bengtsson teaches sending from a base station one or more parameters and/or settings for use by a terminal in a process to select which of a plurality of antennas in the terminal to use in transmitting signals from the terminal, wherein: said sending comprises sending one or more parameters and/or settings for use in an adaptive antenna selection algorithm in a terminal to use in transmitting signals from the terminal to the base station (claim 7).
It is desirable to receive one or more of said one or more threshold values from the access point because it reduces power consumption of the UE from threshold value determination.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Bengtsson in the apparatus of Jung for the benefit of reducing power consumption of the UE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL (EP 3618491 B1) discloses a reporting measurement method and apparatus.
Ghanbarinejad et al. (US 2020/0067615 A1) discloses a system and method for communications with multi-antenna panel devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/10/2022